Name: Commission Implementing Decision (EU) 2017/1519 of 1 September 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6056) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  regions of EU Member States;  international trade;  agricultural policy;  Europe
 Date Published: 2017-09-02

 2.9.2017 EN Official Journal of the European Union L 228/1 COMMISSION IMPLEMENTING DECISION (EU) 2017/1519 of 1 September 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6056) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7), (EU) 2017/780 (8), (EU) 2017/819 (9), (EU) 2017/977 (10), (EU) 2017/1139 (11), (EU) 2017/1240 (12), (EU) 2017/1397 (13), (EU) 2017/1415 (14) and (EU) 2017/1484 (15) in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) The overall disease situation in the Union has been steadily improving. However, since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1484, Italy has detected and notified to the Commission new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, namely in the regions of Lombardia and Veneto of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the infected poultry holdings. (5) The Commission has examined the measures taken by Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in that Member State, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of Italy, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in that Member State. Therefore, the entries for Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in that Member State as regards that disease. In particular, new entries for certain areas in the regions of Lombardia and Veneto need to be added in order to address this new situation. (7) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level to include the protection and surveillance zones established by Italy, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (8) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 September 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). (9) Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 122, 13.5.2017, p. 76). (10) Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 146, 9.6.2017, p. 155). (11) Commission Implementing Decision (EU) 2017/1139 of 23 June 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 164, 27.6.2017, p. 59). (12) Commission Implementing Decision (EU) 2017/1240 of 7 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 177, 8.7.2017, p. 45). (13) Commission Implementing Decision (EU) 2017/1397 of 27 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 197, 28.7.2017, p. 13). (14) Commission Implementing Decision (EU) 2017/1415 of 3 August 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 203, 4.8.2017, p. 9). (15) Commission Implementing Decision (EU) 2017/1484 of 17 August 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 214, 18.8.2017, p. 28). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) in Part A, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of SP10, West and South of via Levadello, East of via Gerra, East of via L.T.Casalini, East of via Napoleone Bonaparte, via Dante Alighieri, South of via Barche di Solferino, via Bertasetti, via Barche; and North of via Levadello  Municipality of SOLFERINO (MN): South of via Barche, West of via G. Garibaldi, via Cavriana, North of SP12 4.9.2017  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Castellina, via Pigliaquaglie, via Berettina, South of via Dottorina, via Levadello  Municipality of SOLFERINO (MN): South of SP12  Municipality of CAVRIANA (MN): South West of SP8, via Capre, West of Monte 3 Galline  Municipality of GUIDIZZOLO (MN): West of via S. Cassiano, North East of via Tiziano, North East of SP236,West of country road that connect SP236 to str. S. Martino, South of str. S. Martino, West of country road that connect str. S. Martino to via S. Andrea, North of str. per Medole, West of via Oratorio, South of Canale Virgilio, West of via Lombardia, South West of SP10  Municipality of MEDOLE (MN)  Municipality of CASTEL GOFFREDO (MN): North East of SP6, East and North of Contrada S. Anna, North of str. Baldese, West of country road that intersects SP6 at km 13, North East of SP6, East of via Martiri di Belfiore, of str. Medole, North East of via Malfada, East and North of Contrada Perosso Sopra, East of str. Profondi, via Castellina 10.9.2017  Municipality of SOLFERINO (MN): North of via della Baita, of country road that connect via della Baita to via Ca' Morino, West of via Ca' Morino  Municipality of POZZOLENGO (BS): South West of Loc. Bella Vista, West of country road that connect LocalitÃ Bella Vista to LocalitÃ Volpe, West of country road that connect LocalitÃ Volpe to LocalitÃ Rondotto, North of LocalitÃ Rondotto, West of LocalitÃ Celadina Nuova, via Valletta  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Fabio Filzi, North of via Levaldello, East of SP82, via L.T.Casilini, South of via Giuseppe Verdi, East of via dei Morei, South of via Barche di Solferino, North East of via Bertasetti, via Fichetto, East and South of via Astore, East of via del Bertocco, South West of via Albana  Municipality of CAVRIANA (MN): West of SP8, via Georgiche, via Madonna della Porta, via Pozzone, North West of SP15, North East of SP13, East of SP8  Municipality of DESENZANO DEL GARDA (BS): East of via Vaccarolo, South West of LocalitÃ Taverna, LocalitÃ Bella Vista  Municipality of LONATO DEL GARDA (BS): South East of via Mantova, South and West of via Navicella, East of via Montefalcone, South and East of via Fenil Bruciato, East of Pietra Pizzola, South East of via Castel Venzago, via Centenaro 3.9.2017  Municipality of RONCO ALL'ADIGE (VR): West of via Paluvecchio, North and West of via Valle Tomba, North of SP21, West of SP19  Municipality of ZEVIO (VR): East of via S. Spirito, South of via Botteghe, East of via Bertolda  Municipality of PALU' (VR): North East of via Rizza, North East and North of LocalitÃ StagnÃ Nuovo/Vecchio, East of via Piave  Municipality of OPPEANO (VR): East of SP20, North of SP44 13.9.2017  Municipality of ZIMELLA (VR): East of via Fedriga, South of via Fiorette and via Baffa, East and South of via S. Martino; West of SP500, South of via Callesella, West of via Larga  Municipality of VERONELLA (VR): North East of SP7b, South East of via Fiume, South of via Colonnello Rossi, piazza S. Gregorio, East of via Bruso; North of fosso Fossa Bassa  Municipality of ALBAREDO D'ADIGE (VR): North of via Pascoloni, via Carotta, East of via Presina, North East of via Cadelsette, East of SP18  Municipality of COLOGNA VENETA (VR): West and North of via S. Giustina, West of SP7 14.9.2017  Municipality of ANGIARI (VR): South East of SP44c, East of via Lungo BussÃ ¨, South and East and North of via Boscarola  Municipality of BONAVIGO (VR): West and South of SP44b  Municipality of LEGNAGO (VR): North West of via Palazzina, SP46c dir, via G.B. Giudici, North of via Corradina, West of via Lungo BussÃ ¨, North West of viale Regina Margherita, North of via XXIV Maggio, East of via Passeggio, via Disciplina, North West and West of via degli Alpini, via Padana Inferiore Est, North West of SR10, West of via Custoza, South East of via S. Vito, South of SP44b  Municipality of CEREA (VR): South of SP44c, West of via Palesella, South of via Guanti, East of SP45, South of via Cesare Battisti, East of via Paride da Cerea, East and North of SR10 15.9.2017  Municipality of CERVIGNANO D'ADDA (LO)  Municipality of BOFFALORA D'ADDA (LO): West of SP1, SP25  Municipality of MULAZZANO (LO): North East of SP202, SP158, East of via Quartiano, North East of via Roma, Piazza della Chiesa, East of via Cassino, SP 158  Municipality of ZELO BUON PERSICO (LO): West of SP16, South and East of country road that connect SP16 to SP16d, East of SP16d, South East of Circonvallazione Zelo Buon Persico, North East of via Dante  Municipality of GALGAGNANO (LO)  Municipality of SPINO D'ADDA (CR): South of Canale Vacchelli, West of SP1, viale della Vittoria, South and West of SP1 16.9.2017  Municipality of SAN PIETRO DI MORUBIO (VR): East of via Casari, via Borgo, via Farfusola  Municipality of ROVERCHIARA (VR): South of via Molaro, South West of via Anesi, West of via Borcola, South of via Viola, West of via BussÃ ¨, South of SP3, South and West of via Casalino  Municipality of CEREA (VR): North of SP44c, East of via Polesella, North of via Guanti, West of SP45, North of via Cesare Battisti, East of SP2, via Isolella Bassa  Municipality of ANGIARI (VR): North West of SP44c, West of via Lungo BussÃ ¨, North and West and South of via Boscarola 20.9.2017  Municipality of CHIGNOLO PO (PV): East of SP193, South of via Don Sbarsi, East of via Mariotto  Municipality of MONTICELLI PAVESE (PV)  Municipality of ROTTOFRENO (PC): North of E70  Municipality of SARMATO (PC): North of E70  Municipality of PIEVE PORTO MORONE (PV): East of SP412, South of SP193  Municipality of BADIA PAVESE (PV): South East of SP193, via Roma 21.9.2017 (2) in Part B, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Municipality of CASTIGLIONE DELLE STIVIERE (MN): South of via Astore, of via Fichetto, of via Astore, East of SP83, South of via Giuseppe Mazzini, East of via Casino Pernestano, of via Roversino, North of via Dottorina, West of SP10, East and South of via Levadello, West of via Gerra,West of via L.T.Casalini, West of via Napoleone Bonaparte, via Dante Alighieri, North of via Barche di Solferino, via Bertasetti, via Barche  Municipality of SOLFERINO (MN): North of via Barche, West of via San Martino From 25.8.2017 to 19.9.2017  Municipality of GUIDIZZOLO (MN): South of str. to Medole, South-West of via Casarole, West of via Marchionale; South of str. per Medole, East of via Oratorio, North of Canale Virgilio, East of via Lombardia, North East of SP10  Municipality of CASTEL GOFFREDO (MN): East of SP8, of viale Prof. B. Umbertini, of via Monteverdi, North of SP6, North-East of via C. Battisti, East of via Ospedale, North-East of str. Zocca; South West of SP6, West and South of Contrada S.Anna, South of str. Baldese, East of country road that intersects SP6 at km 13, South West of SP6, West of via Martiri di Belfiore, of str. Medole, South West of via Malfada From 10.8.2017 to 19.9.2017  Municipality of DESENZANO DEL GARDA (BS): North of Highway A4  Municipality of MONTICHIARI (BS): South of SP668, East of via Sant'Eurosia, of via Boschetti of Sopra, South of via Mantova, East of via Padre Annibale of Francia, of str. Vicinale Scoler, of via Scoler, South of SP236, of SP668, East of SP29, North-East of via Montechiaresa; and West of Chiese river, West of via Mantova  Municipality of LONATO DEL GARDA (BS): South-West of SP11, East of SP25, South-East of SP668; and North of SP668, North-East of via Malocche, West and North via Fossa, North of via Cominello, West of via Monte Mario, North of via S. Tommaso, West and North of via Monte Semo, West of of via Bordena, South-West of via Marziale Cerruti, North of Highway A4  Municipality of MONZAMBANO (MN): West of SP19, South of SP74, West of str. S. Pietro; and East of Localita Caccia, SP18  Municipality of POZZOLENGO (BS): South of E70; and North of Localita Cobue Sotto, East of Localita Cascina Ceresa, North of Localita Giacomo Sotto, East of via Sirmione, North-West of SP106 2.9.2017  Municipality of SORGA' (VR): East of via S. Pietro  Municipality of ISOLA della SCALA (VR): East of via S. Zeno, South of SP20a, East of country road that intersects via S.Gabriele at number n.30, West and South of via S. Gabriele, West and South of via Guasto, East of via Gabbietta, South of via Cognare  Municipality of SALIZZOLE (VR): West of SP48c, South of SP20, West of via G. Rossini, South of via Dante Alighieri, West of via Lavacchio, South of via Franchine  Municipality of NOGARA (VR): North of via Spin, East of via Montalto, of via Olmo, North of SR10, West of SS12, of SP20 From 22.8.2017 to 2.9.2017  Municipality of CASTELLUCCHIO (MN): East of via Mantellazze, of via Marchiodola, North of SP55, and North-West of via Borsatta, of str. Picco, of str. Fontana  Municipality of RODIGO (MN): South-East of SP1, South-West of SP1 From 26.8.2017 to 3.9.2017  Municipality of CURTATONE (MN)  Municipality of PIUBEGA (MN): South-East of SP7, South of SP1  Municipality of MARCARIA (MN): South-East of SP10, East of SP57  Municipality of MARMIROLO (MN): West of SP236  Municipality of SAN MARTINO DALL'ARGINE (MN): North of SP58, East of SP78, North-East of left bank of Oglio river  Municipality of GAZZUOLO (MN): East of SP58  Municipality of ACQUANEGRA SUL CHIESE (MN): North-East of SP67, South-East of SP17  Municipality of RODONDESCO (MN)  Municipality of GOITO (MN): East of SP7, South-West of SP16, West and South of SP236  Municipality of MANTOVA (MN): North-West of via Brescia, East of SR62, North-West of SP10, West of viale Pompillio, West of SP29  Municipality of PORTO MANTOVANO (MN): West of SP236, of via Brescia  Municipality of GAZOLDO DEGLI IPPOLITI (MN)  Municipality of CASTELLUCCHIO (MN): West of via Mantellazze, of via Marchiodola, SP55, South-East of via Borsatta, str. Picco, str. Fontana  Municipality of RODIGO (MN): North-West of SP1, North-East of SP1 3.9.2017  Municipality of TREVENZUOLO (VR): North-East of SP50a, East of via N. Sauro, South of via Decima, of str. Marinella, East of Corte Mantellina  Municipality of ISOLA della SCALA (VR): South of SP50b, West of country road that intersects SP50b at 4th km, South of SP50b, South of SP24, East of via Verona, South and East of via Tavole di Casalbergo, West of SS12, South of SP24, West of via Rosario, North of via Selesetto, West of country road that intersects via S.Gabriele at number n.30, West and South of via S. Gabriele, West of country road that intersects via Ave, North of SP20a,West of via S. Zeno  Municipality of ERBE' (VR): South and East of SP50a  Municipality of SORGA' (VR): North of via Albarella, East and West of SP20a, North of SP50, East of via Bosco, East and North of via Gamandone From 25.8.2017 to 2.9.2017  Municipality of ERBE' (VR): North and West of SP50a  Municipality of TREVENZUOLO (VR): South-West of SP50a, West of via N. Sauro, North of via Decima, of str. Marinella, West of Corte Mantellina  Municipality of ISOLA della SCALA (VR): North of SP50b, East of country road that intersects SP50b at 4th km, North of SP50b, North of SP24, West of via Verona, North and West of via Tavole di Casalbergo,East of SP12, North of SP24, East of via Rosario, South of via Selesetto, East of country road that intersects via S.Gabriele at number 30, North of via S.Gabriele, via S.Guasto, West of via Gabbietta, North of via Franchine  Municipality of SORGA' (VR): West and South of via Gamandone, West of via Bosco, South of SP50, East and West of SP20a, South of via Albarella, West of via S.Pietro  Municipality of SALIZZOLE (VR): North West of via Pascoletto, South West of via Capitello, North West of SP20East of via G. Rossini, North of via Dante Alighieri, East of via Lavacchio, North of via Franchine  Municipality of NOGARA (VR): South of via Spin, West of via Montalto, of via Olmo, South of SR10, East of SS12, of SP20, West of SP48c, South of SR10  Municipality of VIGASIO (VR)  Municipality of BUTTAPIETRA (VR): South of SP51  Municipality of SAN GIOVANNI LUPATOTO (VR): South of via Acque  Municipality of OPPEANO (VR): West of SP2, South east of via Antonio Salieri, West of SS434, North of via Spinetti, West of via Marco Biagi, North of via Ferruccio Busoni, West of SP2  Municipality of BOVOLONE (VR): West of via Dosso, viale del Silenzio, South West of SP2  Municipality of CASTEL D'ARIO (MN)  Municipality of BIGARELLO (MN)  Municipality of CASTELBELFORTE (MN)  Municipality of ROVERBELLA (MN): East of Autostrada del Brennero (A22)  Municipality of NOGAROLE ROCCA (VR): East of via Colombare, of via Guglielmo Marconi, of via Molinare, of country road that intersects Torre Storta at number n. 22  Municipality of POVEGLIANO VERONESE (VR): East of SP52, South of via dei Ronchi 2.9.2017  Municipality of SORBOLO (PR): South of str. Certosino  Stradone Dell'Aia  via della Mina  str. del Ferrari  Municipality of BRESCELLO (RE): South of str. Vignoli; East of str. Provinciale SP62R and of str. della Cisa  Municipality of MEZZANI (PR): East of str. provinciale 72, South of Po river From 1.9.2017 to 9.9.2017  Municipality of PARMA (PR): East of str. provinciale SP9, North of tangenziale di Parma (until exit n. 7), of str. statale SS9  Municipality of GATTATICO (RE)  Municipality of POVIGLIO (RE)  Municipality of BORETTO (RE)  Municipality of TORRILE (PR)  Municipality of COLORNO (PR)  Municipality of CASTELNOVO DI SOTTO (RE): North of via A. Alberici, West of via Villafranca, West of str. Pescatora and of via Tolara  Municipality of CAMPEGINE (RE): North of str. provinciale SP112, West of str. Pescatora  Municipality of VIADANA (MN): South-West of via Ottoponti Bragagnina  via Ottoponti Salina, West of via Ottoponti e dell'abitato di Salina  Municipality of CASALMAGGIORE (CR): South-Est of SP 343 R  Ponte Asolana, South of SP ex SS 420, West of Case San Quirico, South of Case Sparse Quattro Case  via Valle, West of via Manfrassina 9.9.2017  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of SP10, West and South of via Levadello, East of via Gerra, East of via L.T.Casalini, East of via Napoleone Bonaparte, via Dante Alighieri, South of via Barche di Solferino, via Bertasetti, via Barche; and North of via Levadello  Municipality of SOLFERINO (MN): South of via Barche, West of via G. Garibaldi, via Cavriana, North of SP12 From 5.9.2017 to 19.9.2017  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Castellina, via Pigliaquaglie, via Berettina, South of via Dottorina, via Levadello  Municipality of SOLFERINO (MN): South of SP12  Municipality of CAVRIANA (MN): South West of SP8, via Capre,West of Monte 3 Galline  Municipality of GUIDIZZOLO (MN): West of via S.Cassiano, North East of via Tiziano, North East of SP236, West of country road that connect SP236 to str. S. Martino, South of str. S. Martino, West of country road that connect str. S. Martino to via S. Andrea, North of str. per Medole, West of via Oratorio, South of Canale Virgilio, West of via Lombardia, South West of SP10  Municipality of MEDOLE (MN)  Municipality of CASTEL GOFFREDO (MN): North East of SP6, East and North of Contrada S. Anna, North of str. Baldese, West of country road that intersects SP6 at km 13, North East of SP6, East of via Martiri di Belfiore, of str. Medole, North East of via Malfada, East and North of Contrada Perosso Sopra, East of str. Profondi, via Castellina From 11.9.2017 to 19.9.2017  Municipality of CERESARA (MN): North-West of SP16, North-East of via Colombare Bocchere and via S. Martino, North of SP16, North-West of SP7, SP15  Municipality of CASALOLDO (MN): East of str. Grassi, North of via Squarzieri From 10.8.2017 to 19.9.2017  Municipality of DESENZANO DEL GARDA (BS): South of Highway A4; and East of via S. Piero, West and North of Localita Taverna, North of Localita Bella vista  Municipality of LONATO DEL GARDA (BS): South of SP668, South-West of via Malocche, East and South via Fossa, South of via Cominello, East of via Monte Mario, South of via S. Tommaso, East and South of via Monte Semo, East of of via Bordena, North-East of via Marziale Cerruti, South of Highway A4; and West of via delle Cocche, Localita Pradei, North of via Malomocco, via S. Marco, via Vallone, West and North of via Brodena, West of SP567  Municipality of POZZOLENGO: South of Localita Cobue Sotto, West of Localita Cascina Ceresa, South of Localita Giacomo Sotto, West of via Sirmione, South-East of SP106; and North of Localita Bella Vista, str. comunale Desenzano-Pozzolengo, East and North of SP13  Municipality of VOLTA MANTOVANA (MN): West of SP19, str. Dei Colli, via S. Martino, via Goito; and North East of str. Bezzetti, South of SP19, East via I Maggio  Municipality of CALCINATO (BS): South of SP668 13.9.2017  Municipality of SOLFERINO (MN): East of via Caviana, of via XX Settembre, of via G. Garibaldi, of via Ossario, of via San Martino  Municipality of CASTIGLIONE DELLE STIVIERE (MN): North of via Astore, of via Fichetto, West of SP83, North of via Giuseppe Mazzini, West of via Casino Pernestano, of via Roversino, of via Berettina, via Piagliaquaglie, via Castellina  Municipality of CAVRIANA (MN): North East of SP8, via Capre, East of Monte 3 Galline  Municipality of GUIDIZZOLO (MN): East of via S.Cassiano, South West of via Tiziano, South West of SP236, East of country road that connect SP236 to str. S. Martino, North of str. S. Martino, East of country road that connect str. S. Martino to via S. Andrea, South of str. per Medole, North East of via Casarole, East of via Marchionale  Municipality of CERESARA (MN): South East of SP16, South West of via Colombare Bocchere and via S. Martino, South of SP16, South East of SP7, of SP15; North of str. Goite, via Don Ottaviano Daina  Municipality of CASALOLDO (MN): West of str. Grassi, South of via Squarzieri  Municipality of CASTEL GOFFREDO (MN): West of SP8, of viale Prof. B. Umbertini, of via Monteverdi, South of SP6, South West of via C. Battisti, West of via Ospedale, South West of str. Zocca, South West of Contrada Perosso Sopra, West of str. Profondi, of via Castellina  Municipality of DESENZANO DEL GARDA (BS): West of via S. Piero, East and South of Localita Taverna, South of Localita Bella vista  Municipality of LONATO DEL GARDA (BS): East of via delle Cocche, Localita Pradei, South of via Malomocco, via S. Marco, via Vallone, East and South of via Brodena, East of SP567  Municipality of POZZOLENGO: South of Localita Bella Vista, str. comunale Desenzano-Pozzolengo, West and South of SP13  Municipality of MONZAMBANO (MN): West of Localita Caccia, SP18  Municipality of MONTICHIARI (BS): East of Chiese river, South of SP668, Sp236, East and South of via Mantova, East of via Franche, South of via Morea  Municipality of CARPENEDOLO (BS)  Municipality of CALVISANO(BS): East of via Chiese, of via Tesoli, of via Paolo Brognoli, North of SP69, East of via Montechiaresa  Municipality of ACQUAFREDDA (BS)  Municipality of CASALMORO (MN): North of via solferino, via Piave, West of via Roma, North of via IV Novembre, of SP68  Municipality of ASOLA(MN): North of via Mantova, North-East of SP68, East of SP1  Municipality of GOITO (MN): West of the country road that intersects the SP16, North of SP16, West of str. Cavacchia Cerlongo, Pazza San Pio X, South of SP236  Municipality of VOLTA MANTOVANA (MN): South and West of str. Bezzetti, North of Sp19, West of via I Maggio, via S. Martino, via Goito  Municipality of PIUBEGA (MN): North of SP1 19.9.2017  Municipality of CASTEL SAN GIOVANNI (PC)  Municipality of SOMAGLIA (LO): East of SP223, SP142  Municipality of CASALPUSTERLENGO (LO)  Municipality of MIRADOLO TERME (PV): North of via Privata dei Colli, East of SP189  Municipality of ARENA PO (PV): North of SP200, West of SP199  Municipality of COSTA DE' NOBILI (PV): West of SP31  Municipality of SAN ZENONE AL PO (PV): West and North of SP35  Municipality of INVERNO E MONTELEONE (PV)  Municipality of GRAFFIGNANA (LO): North of SP125, West of SP19, North of via Monteleone  Municipality of BREMBIO (LO): North of SP168, East of SP141  Municipality of BORGHETTO LODIGIANO (LO): East and North of SP125, North of SP23, North of SP125  Municipality of VILLANOVA DEL SILARO (LO)  Municipality of OSSANO LODIGIANO (LO)  Municipality of SANT'ANGELO LODIGIANO (LO)  Municipality of CORTEOLONA E GENZONE (PV) 9.9.2017  Municipality of SOLFERINO (MN): North of via della Baita, of country road that connect via della Baita to via Ca' Morino, West of via Ca' Morino  Municipality of POZZOLENGO (BS): South West of Loc. Bella Vista, West of country road that connect LocalitÃ Bella Vista to LocalitÃ Volpe, West of country road that connect LocalitÃ Volpe to LocalitÃ Rondotto, North of LocalitÃ Rondotto, West of LocalitÃ Celadina Nuova, via Valletta  Municipality of CASTIGLIONE DELLE STIVIERE (MN): East of via Fabio Filzi, North of via Levaldello, East of SP82, via L.T.Casilini, South of via Giuseppe Verdi, East of via dei Morei, South of via Barche di Solferino, North East of via Bertasetti, via Fichetto, East and South of via Astore, East of via del Bertocco, South West of via Albana  Municipality of CAVRIANA (MN): West of SP8, via Georgiche, via Madonna della Porta, via Pozzone, North West of SP15, North East of SP13, East of SP8  Municipality of DESENZANO DEL GARDA (BS): East of via Vaccarolo, South West of LocalitÃ Taverna, LocalitÃ Bella Vista  Municipality of LONATO DEL GARDA (BS): South East of via Mantova, South and West of via Navicella, East of via Montefalcone, South and East of via Fenil Bruciato, East of Pietra Pizzola, South East of via Castel Venzago, via Centenaro From 4.9.2017 to 12.9.2017  Municipality of MONZAMBANO (MN)  Municipality of VOLTA MANTOVANA (MN): West of SP19, str. Volta Monzambano, viale della LibertÃ , North West of via A. Solferino, via Volta  Acquanegra, East of SP19, West of str.Cantonale, country road that connect str.Cantonale to via Avis, West of SP7, North East of SP236  Municipality of CASTIGLIONE DELLE STIVIERE (MN): West of via Fabio Filzi,South of via Levaldello, West of SP82, via L.T.Casilini, North of via Giuseppe Verdi, West of via dei Morei, North of via Barche di Solferino, South West of via Bertasetti, via Fichetto, West and North of via Astore, West of via del Bertocco, North East of via Albana  Municipality of GUIDIZZOLO (MN): North East of str. Villanova, North West of SP15, North East of via Sajore, West of via S. Giorgio, North West of via Marchionale  Municipality of CASTEL GOFFREDO (MN): North East of SP6, East of Contrada S. Anna, North of str. Baldese, West of country road that connect str. Baldese to SP6 at 13 km, North of SP6, East and North of Contrada Selvole  Municipality of MEDOLE (MN)  Municipality of SIRMIONE (BS)  Municipality of PONTI SUL MINCIO (MN): West of SP19  Municipality of DESENZANO DEL GARDA (BS): West of via Vaccarolo, North East of LocalitÃ Taverna, LocalitÃ Bella Vista; South of SP572, via S. Benedetto,South and East of via B. Vinghenzi, West of Lungo Lago Cesare Battisti up to number n.71  Municipality of SOLFERINO (MN): South of via della Baita, of country road that connect via della Baita to via Ca' Morino, East of via Ca' Morino  Municipality of POZZOLENGO (BS): North East of LocalitÃ Bella Vista, East of country road that connect LocalitÃ Bella Vista to LocalitÃ Volpe, East of country road that connect LocalitÃ Volpe to LocalitÃ Rondotto, South of LocalitÃ Rondotto, East of LocalitÃ Celadina Nuova, via Valletta  Municipality of CARPENEDOLO (BS): East of SP105, North West of SP343, via XX Settembre, Giuseppe Zanardelli, viale Santa Maria  Municipality of MONTICHIARI (BS): East of via S. Giorgio, via Madonnina, SP668  Municipality of CALCINATO (BS): South of SP668  Municipality of LONATO DEL GARDA (BS): South of SP668, South east of Campagna Sotto, Campagna Sopra, West and South East of N. Tirale, South of via Roma, East of via dell'Olmo, South East of via Regia Antica, South of via Fontanone, East of SP78, South and East of via Bariselli, via Valsorda, via Benaco, South of country road that connect via Benaco to via Maguzzano, West of via Maguzzano, Vallio di Sopra  Municipality of CAVRIANA (MN)  Municipality of PESCHIERA DEL GARDA (VR): South of via Miralago, West of via Bell'Italia, West of SR11, SP28 12.9.2017  Municipality of RONCO ALL'ADIGE (VR): West of via Mazza, North and East of via Pezze Albaro, North West of via Lasta, West of via Ponzilovo, West of via Pieve, South of via CantonÃ , West of via Ronchi, North of SP19, West of via Fornetto  Municipality of ZEVIO (VR): East of via S. Spirito, South of via Botteghe, East of via Bertolda  Municipality of PALU' (VR): North East of via Rizza, North East and North of LocalitÃ StagnÃ Nuovo/Vecchio, East of via Piave, North West of via Casoti, West of via Ponte Rosso, North West of LocalitÃ Motte I/II From 14.9.2017 to 22.9.2017  Municipality of ZIMELLA (VR): East of via Fedriga, South of via Fiorette and via Baffa, East and South of via S. Martino; West of SP500, South of via Callesella, West of via Larga  Municipality of VERONELLA (VR): North East of SP7b, South East of via Fiume, South of via Colonnello Rossi, piazza S. Gregorio, East of via Bruso; North West and North East of via Giavone  Municipality of ALBAREDO D'ADIGE (VR): North East of via Cadelsette, East of SP18  Municipality of COLOGNA VENETA (VR): West and North of via S. Giustina,West of SP7 From 15.9.2017 to 23.9.2017  Municipality of CERVIGNANO D'ADDA (LO)  Municipality of BOFFALORA D'ADDA (LO): West of SP1, SP25  Municipality of MULAZZANO (LO): North East of SP202, SP158, East of via Quartiano, North East of via Roma, Piazza della Chiesa, East of via Cassino, SP 158  Municipality of ZELO BUON PERSICO (LO): West of SP16, South and East of country road that connect SP16 to SP16d, East of SP16d, South East of Circonvallazione Zelo Buon Persico, North East of via Dante  Municipality of GALGAGNANO (LO)  Municipality of SPINO D'ADDA (CR): South of Canale Vacchelli, West of SP1, viale della Vittoria, South and West of SP1 From 17.9.2017 to 25.9.2017  Municipality of RONCO ALL'ADIGE (VR): North and East of SP19  Municipality of ZIMELLA (VR): West of via Fedriga, North of via Fiorette, via Baffa, North and West of via S. Martino; East of SP500, North of via Callesella, East of via Larga  Municipality of VERONELLA (VR): West of via Bruso; North of Piazza S.Gregorio, West of via Fiume, West of SP7b, North of country road that connect SP7b to SP18  Municipality of COLOGNA VENETA (VR): East and South of via S. Giustina, East of SP7  Municipality of BELFIORE (VR): East of SP39, North of str. Porcilana, East of SP38b  Municipality of SAN BONIFACIO (VR): South of via Circonvalazione, East of via Masetti, South East of SP38, East of SP7 and Cavalcavia Monteforte, South of SR11  Municipality of ARCOLE (VR)  Municipality of LONIGO (VI): South of via Trassegno, East of via Albaria, South of via Fontane  Municipality of ALONTE (VI)  Municipality of ORGIANO (VI): West of via Borgomale, via Cree Storte, via Ca' Muzzana, via Perara, South West of via S. Feliciano  Municipality of ASIGLIANO VENETO (VI)  Municipality of PRESSANA (VR): North East of SP40b, East of SP500  Municipality of ROVEREDO DI GUA' (VR): South of via Ca' Dolfina, West of Scolo Giacomelli Centrale and Scolo Sperona  Municipality of MONTAGNANA: West of SP90 and North of SR10 23.9.2017  Municipality of LEGNAGO (VR): South West of SP46, South of SP46b, via Valverde, East of via Scolo Pisani, South East of via Villabona, West of SS434  Municipality of CEREA (VR): South West of LocalitÃ Muri  Municipality of CASALEONE (VR): South and East of via Carpania  Municipality of PRESSANA (VR): South- of SP40b, East of SP500, North of SP40b, via Braggio, West of SP500  Municipality of MINERBE (VR): North East of via Nuvolea, North of SR10, East of via Serraglio, via Amedeo di Savoia, North of SP41, East of via Comuni, SP500  Municipality of BOSCHI SANT'ANNA (VR): South of via Scaranella, East of via Olmo, South of via Faro, East of SP42A  Municipality of BEVILACQUA (VR)  Municipality of TERRAZZO (VR): West of via Brazzetto, North West of SP42, West of SP41  Municipality of VILLA BARTOLOMEA (VR): North-East of SP47, West of via Beccascogliera, East of via Argine della Valle, West of via Zanardi, via Ferranti, North of via Arzaron, via Rodigina, West of via Brazzetto 24.9.2017  Municipality of ZEVIO (VR): West of via S. Spirito, North of via Botteghe, West of via Bertolda East of via Campagnol, via Casa Nuova, via Fienil Molino, South of via Speranza, East of via Monti Lessini, East and North of via Pontoncello  Municipality of PALU' (VR): South West of via Rizza, South West and South of LocalitÃ StagnÃ Nuovo/Vecchio, North East of via Piave, via Belledonne, West and South of SP20  Municipality of OPPEANO (VR): East of SS434, South of via Spinetti, East of via Marco Biagi, South of via Ferruccio Busoni, East of SP2; and North East and North West of SP21, South and West of via degli Oppi, North and West of via Fornello, via Spin, via 44a  Municipality of SAN MARTINO BUON ALBERGO (VR): South of Marco Pantani pedestrian cycle track, via Casotton, South east of via Giarette, East of via Pantina, via Coetta, South West of and South East of via Ferraresa, South of via Mariona, East of SP20  Municipality of LAVAGNO (VR): South of St. Porcilana, East of SP20  Municipality of COLOGNOLA AI COLLI (VR): South and West of SP37, South of via Peschieria, SP37  Municipality of SOAVE (VR): South of LocalitÃ Val Ponsara, via Mondello, West of via Bassano, South of via Carantiga, West of via Ca' del Bosco, East of SP37a, South of via Ugo Foscolo, via Bissoncello di Sopra, via Ghiaia  Municipality of CALDIERO (VR)  Municipality of BOVOLONE (VR): North and West of via Capitello, North of SP21  Municipality of BELFIORE (VR): West of SP39, South of str. Porcilana, West of SP38b  Municipality of SAN BONIFACIO (VR): North of via Circonvalazione, West of via Masetti, North West of SP38, West of SP7, Cavalcavia Monteforte, North of SR11, West of Francesco Perlini 22.9.2017  Municipality of CASALMAIOCCO (LO)  Municipality of TRIBIANO (MI)  Municipality of VAIANO CREMASCO (CR)  Municipality of SORDIO (LO)  Municipality of LODI (LO)  Municipality of MELEGNANO (MI): North East of SS9, East of via Vittorio Veneto, via Camillo Benso di Cavour, Vicolo Monastero, via Stefano Bersani, South of via Frisi, via Conciliazione, East of viale S. Predabissi, East and South of via Giardino  Municipality of CERRO AL LAMBRO (MI): East of SP17  Municipality of BOFFALORA D'ADDA (LO): East of SP1, SP25  Municipality of CASALETTO LODIGIANO (LO): East of SP17, North of SP115  Municipality of SALERANO SUL LAMBRO (LO): North of SP115, East of SP204, North of SP140  Municipality of LODI VECCHIO (LO)  Municipality of PIEVE FISSIRAGA (LO): North and North West of SP235  Municipality of CORNEGLIANO LAUDENSE (LO): North West of SP235  Municipality of MULAZZANO (LO): South West of SP202, SP158, West of via Quartiano, South West of via Roma, Piazza della Chiesa, West of via Cassino, SP 158  Municipality of ZELO BUON PERSICO (LO): East of SP16, North and West of country road that connect SP16 to SP16d, West of SP16d, North West of Circonvallazione Zelo Buon Persico, South West of via Dante  Municipality of VIZZOLO PREDABISSI (MI)  Municipality of SAN ZENONE AL LAMBRO (MI)  Municipality of TAVAZZANO CON VILLAVESCO (LO)  Municipality of MONTANASO LOMBARDO (LO)  Municipality of SPINO D'ADDA (CR): North of Canale Vacchelli, East of SP1, viale della Vittoria, North and East of SP1  Municipality of MERLINO (LO)  Municipality of COMAZZO (LO)  Municipality of DRESANO (MI)  Municipality of COLTURANO (MI)  Municipality of PAULLO (MI)  Municipality of MONTE CREMASCO (CR)  Municipality of DOVERA (CR)  Municipality of PANDINO (CR)  Municipality of SAN GIULIANO MILANESE (MI): East of SS9, South and East of via L. Tolstoi, East of str. Vicinale Cascinetta, South east of str. Provinciale Mediglia S.Giuliano  Municipality of MEDIGLIA (MI): West of str. Provinciale Bettola Sondrio, South of Cascina Meleganello, East of via Piero Capponi, via della Liberazione  Municipality of PANTIGLIATE (MI)  Municipality of LISCATE (MI): South of SP14  Municipality of TRUCCAZZANO (MI): South of SP14  Municipality of RIVOLTA D'ADDA (CR): South of SP14, SP185  Municipality of CRESPIATICA (LO)  Municipality of CORTE PALASIO (LO)  Municipality of SETTALA (MI)  Municipality of AGNADELLO (CR): West of SP472, SP34, South of SP34  Municipality of PALAZZO PIGNANO (CR) 25.9.2017  Municipality of CHIGNOLO PO (PV): West of SP193, North of via Don Sbarsi, West of via Mariotto  Municipality of BADIA PAVESE (PV): East of via Guglielmo Marconi  Municipality of SAN COLOMBANO AL LAMBRO (MI): South of SP19, viale F. Petrarca, West of SP23, South of S. Giovanni di Dio, West of via Privata Colombana, via del Pilastrello, West of str. comunale per Campagna From 1.9.2017 to 30.9.2017  Municipality of RONCO ALL'ADIGE (VR): West of SP19, East of via Quadrelli, South and West of via Valmarana, South of via Casona, South and East of via Ponzilovo, East of via Lasta, West and South of via Pezze Albaro, East of via Mazza  Municipality of PALU' (VR): East of via Piave, South East of via Casoti, East of via Ponte Rosso, South of LocalitÃ Motte I/II.  Municipality of OPPEANO (VR): East of SP20, North of SP44 From 14.9.2017 to 29.9.2017  Municipality of ALBAREDO D'ADIGE (VR): South of via Caldasette, East of via Palazzetto, via Presina, North East of via Villaraspa, via Carotta, via Pascoloni  Municipality of VERONELLA(VR): East and North West of via Giavone From 15.9.2017 to 29.9.2017  Municipality of CEREA (VR): South of SP44c, West of via Palesella, South of via Guanti, East of SP45, South of via Cesare Battisti, East of via Paride da Cerea, East and North of SR10  Municipality of ANGIARI (VR): South East of SP44c, East of via Lungo BussÃ ¨, South and East and North of via Boscarola  Municipality of BONAVIGO (VR): West and South of SP44b  Municipality of LEGNAGO (VR): North West of via Palazzina, SP46c dir, via G.B. Giudici, North of via Corradina, West of via Lungo BussÃ ¨, North West of viale Regina Margherita, North of via XXIV Maggio, East of via Passeggio, via Disciplina, North West and West of via degli Alpini, via Padana Inferiore Est, North West of SR10, West of via Custoza, South East of via S. Vito, South of SP44b From 16.9.2017 to 29.9.2017  Municipality of CHIGNOLO PO (PV): East of SP193, South of via Don Sbarsi, East of via Mariotto  Municipality of MONTICELLI PAVESE (PV)  Municipality of ROTTOFRENO (PC): North of E70  Municipality of SARMATO (PC): North of E70  Municipality of PIEVE PORTO MORONE (PV): East of SP412, South of SP193  Municipality of BADIA PAVESE (PV): South East of SP193, via Roma From 22.9.2017 to 30.9.2017  Municipality of SAN PIETRO DI MORUBIO (VR): East of via Casari, via Borgo, via Farfusola  Municipality of ROVERCHIARA (VR): South of via Molaro, South West of via Anesi, West of via Borcola, South of via Viola, West of via BussÃ ¨, South of SP3, South and West of via Casalino  Municipality of CEREA (VR): North of SP44c, East of via Polesella, North of via Guanti, West of SP45, North of via Cesare Battisti, East of SP2, via Isolella Bassa  Municipality of ANGIARI (VR): North West of SP44c, West of via Lungo BussÃ ¨, North and West and South of via Boscarola From 21.9.2017 to 29.9.2017  Municipality of SAN PIETRO DI MORUBIO (VR): West of via Casari, via Borgo, via Farfusola  Municipality of ROVERCHIARA (VR): North of via Molaro, North East of via Anesi, East of via Borcola, North of via Viola, East of via BussÃ ¨, North of SP3, a North East of via Casalino  Municipality of CEREA (VR): South and West of SR10, West of via Paride da Cerea, West of SP2, via Isolella Bassa; and North East of LocalitÃ Muri  Municipality of BONAVIGO (VR): East and North of SP44b  Municipality of LEGNAGO (VR): South East of via Palazzina, SP46c dir, via G.B. Giudici, South of via Corradina, East of via Lungo BussÃ ¨, South East of viale Regina Margherita, South of via XXIV Maggio, West of via Passeggio, via Disciplina, South East and East of via degli Alpini, via Padana Inferiore Est, South East of SR10, East of via Custoza, North West of via S. Vito, North of SP44b; and North East of SP46, North of SP46b, via Valverde, West of via Scolo Pisani, North West of via Villabona, East of SS434  Municipality of ALBAREDO D'ADIGE (VR): West of SP18, South of via Caldasette, West of via Palazzetto, via Presina, South West of via Villaraspa, via Carotta, via Pascoloni  Municipality of RONCO ALL'ADIGE (VR): South of SP19, South East and South West of SP21, East of via Valle Tomba, via Paluvecchio  Municipality of PALU' (VR): South West of via Piave, via Belledonne, East and North of SP20  Municipality of OPPEANO (VR): South West and South East of SP21, North and East of via degli Oppi, South and East of via Fornello, via Spin, via 44a, South West and West of SP20, South West of SP44  Municipality of ISOLA RIZZA (VR)  Municipality of BOVOLONE (VR): East of via Dosso, viale del Silenzio, North East of SP2, South and East of via Capitello, South of SP21  Municipality of SALIZZOLE (VR): East of SP48c, South of SP20, East of via Capitello, South East of via Pascoletto  Municipality of CONCAMARISE (VR)  Municipality of NOGARA (VR): East of SP48c, North of SR10  Municipality of SANGUINETTO (VR)  Municipality of CASALEONE (VR): North and West of via Carpania  Municipality of VERONELLA (VR): South East of via Giavone  Municipality of PRESSANA (VR): West of SP500, South of via Braggio, via SP40b  Municipality of MINERBE (VR): South West of via Nuvolea, South of SR10, West of via Serraglio, via Amedeo di Savoia, South of SP41, West of via Comuni, SP500  Municipality of BOSCHI SANT'ANNA (VR): North of via Scaranella, West of via Olmo, North of via Faro, West of SP42A 29.9.2017  Municipality of ROTTOFRENO (PC): South of E70  Municipality of SARMATO (PC): South of E70  Municipality of PIEVE PORTO MORONE (PV): West of SP412, North of SP193  Municipality of BADIA PAVESE (PV): North West of SP193, via Roma, via Guglielmo Marconi  Municipality of GRAGNANO TREBBIENSE (PC): North of SP7, SP11  Municipality of BORGONOVO VAL TIDONE (PC): North of SP11, East of SP412R, North and East of via Montanata  Municipality of CASTEL SAN GIOVANI (PC)  Municipality of ARENA PO (PV): East of SP199, North of SP75, North East of SP144  Municipality of SAN ZENONE AL PO (PV): East and South of SP35  Municipality of COSTA DE' NOBILI (PV): East of SP31  Municipality of ZERBO (PV)  Municipality of SANTA CRISTINA E BISSONE (PV)  Municipality of MIRADOLO TERME (PV): South of via Privata dei Colli, West of SP189  Municipality of GRAFFIGNANA (LO): South of SP125, East of SP19, South of via Monteleone  Municipality of SAN COLOMBANO AL LAMBRO (MI): North of SP19, viale F. Petrarca, East of SP23, North of via S. Giovanni di Dio, East of via Privata Colombana, via del Pilastrello, East of str. comunale per Campagna  Municipality of BORGHETTO LODIGIANO (LO): West and South of SP125, South of SP23, South of SP125  Municipality of BREMBIO (LO): South of SP168, West of SP141  Municipality of LIVRAGA (LO)  Municipality of ORIO LITTA (LO)  Municipality of OSPEDALETTO LODIGIANO (LO)  Municipality of SENNA LODIGIANA (LO)  Municipality of CALENDASCO (PC)  Municipality of GUARDAMIGLIO (LO): West of Po river  Municipality of SAN ROCCO AL PORTO (LO): West of Po river  Municipality of SOMAGLIA (LO): West of SP223, SP142 30.9.2017